department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------- id no ------- ---------------- telephone number -------------------- refer reply to cc intl b06 plr-125713-18 date date internal_revenue_service number release date index number ----------------------- ----------------------- -------------------------------- ------------------------------- in re ------------------------ ty ------ legend taxpayer ----------------------- company --------------------------------------- individual ---------------- law firm -------------------------------------- accountant ------------------ accounting firm -------------- date -------------------- date ------------------- year ------ year ------ dear ------------- this responds to a letter dated date supplemented by a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer's first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-125713-18 facts taxpayer was formed to serve as an interest charge domestic_international_sales_corporation ic-disc acting as a commission agent with respect to company’s sales of export_property in late year and early year individual an officer of company met with accountant from accounting firm to discuss the tax benefits of and process for forming an ic-disc company engaged law firm to incorporate taxpayer and law firm caused taxpayer to be incorporated in date the responsibility for filing form 4876-a was unsettled by the taxpayer accounting firm and law firm believing all the requirements to conduct business and to be treated as an ic-disc for its first taxable_year were satisfied taxpayer began acting as an ic-disc as of its date of formation accountant also believing all the requirements for taxpayer to be treated as an ic-disc were satisfied timely filed taxpayer's form 1120-ic-disc interest charge domestic_international_sales_corporation return for the calendar_year year on or about date taxpayer received a letter from the service indicating that the service has no record of taxpayer's filing form 4876-a based on a review of the files of both law firm and accounting firm taxpayer confirmed that the previously prepared form 4876-a had not been filed with the service by that time the deadline for filing a form 4876-a effective for taxpayer's first taxable_year had passed taxpayer has requested a ruling that grants an extension of time of days from the date of the ruling letter to file form 4876-a and that such filing will be treated as a timely election to be treated as an ic-disc for taxpayer's first taxable_year beginning date law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rule sec_1 as used in this letter the terms ic-disc and disc have the same meaning plr-125713-18 set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer's ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a as required by temp sec_1_921-1t such filing will be treated as a timely election to be treated as an ic-disc for taxpayer's first taxable_year the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-125713-18 pursuant to a power_of_attorney on file with this office a copy of this letter is being furnished to your authorized representatives sincerely _____________________________________ christopher j bello branch chief branch office of associate chief_counsel international enclosures
